Citation Nr: 9907756	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  97-33 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for the status post-
operative residuals of a prostatectomy, evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from November 1950 to November 
1953 and from August 1954 to May 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Oakland, California, 
Regional Office (RO) that awarded a 10 percent disability 
evaluation for the status post-operative residuals of a 
prostatectomy.  The veteran disagreed with the determination 
and a timely substantive appeal was filed.  


REMAND

At a personal hearing held at the RO before a traveling Board 
member in December 1998, the veteran testified that he had 
urinary frequency up to five or more times per night.  He 
also stated that he wore absorbent pads times whenever he 
left his house, and that he changed his absorbent pads three 
to four times per day.  

At a December 1997 VA medical examination the veteran 
reported he had no problems with incontinence and only 
occasionally did he have to leave his house wearing absorbent 
materials.  During those times he reported he would only wear 
one pad.  He also reported that he did not wear a pad at 
night, and that he had no difficulty with his urinary flow.  

It appears that there has been an increase in symptomatology 
with respect to the service connected status post-operative 
residuals of a prostatectomy.  A current medical examination 
is required in cases involving a claim for an increased 
rating for a service-connected condition if the veteran 
claims an increase in the severity of his or her condition 
since the time of the last VA examination.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The veteran should be 
afforded a VA medical for evaluation of his service connected 
status post-operative residuals of a prostatectomy and to 
obtain detailed information concerning his symptoms.  

Further review of the record shows that the veteran's most 
recent private medical records are not located in the claims 
folder.  At the December 1998 personal hearing he testified 
that he had interim private medical treatment.  The duty to 
assist must be satisfied when there is information in the 
record sufficient to put the Secretary on notice of the 
existence of competent medical evidence that would, if true, 
be relevant and necessary for a full and fair adjudication of 
the claim.  Fleshman v. Brown, 9 Vet. App. 548 (1996).  In 
this regard it is imperative that recent private, as well as 
any VA clinical records be obtained.  

In addition, in 1996, the clinical data indicate that the 
veteran received treatment for recurrence of carcinoma of the 
prostate.   

In consideration of the foregoing, this case is REMANDED to 
the RO for the following:

1.  The RO should obtain the veteran's 
clinical records since December 1997 from 
Kaiser Permanente and the appropriate VA 
Medical Center and associate those 
records with the claims folder.  

2.  The veteran should be afforded a VA 
genitourinary examination for evaluation 
of his service connected status post-
operative residuals of a prostatectomy.  
The examination should include detailed 
information concerning the veteran's 
symptoms including urinary voiding and 
frequency, and his use of absorbency 
materials.  All appropriate tests and 
studies should be performed.  The claims 
folder should be made available to the 
examiners, prior to the examinations, for 
use in the study of the case.  

3.  The RO should readjudicate the issue 
of an increased evaluation for status 
post-operative residuals of a 
prostatectomy based on voiding or renal 
dysfunction.   Consideration, as 
appropriate, pursuant to 38 C.F.R. 
§ 4.115b, Diagnostic Code 7528 should be 
given.

When the requested development has been accomplished, if the 
claim remains in a denied status, the appellant and his 
representative should be furnished with a supplemental 
statement of the case and afforded a reasonable opportunity to 
respond 
thereto.  Thereafter, if necessary, the case and the requested 
evidentiary data should be returned to the Board for further 
appellate disposition.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 
- 4 -


- 5 -


